Notice of Allowance
Allowable Subject Matter
Claims 10-14, 28-33, and 43-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a transmission device and method for packet distribution, the method steps comprising: receiving a packet, upon determining the received packet is a factor packet contributing to an imbalance in a band usage rate of a physical link constituting a link aggregation group, distributing the received packet to a distribution destination, or, upon determining the received packet is not a factor packet, distributing the received packet according to a distribution rule. 
	Applicant’s independent claims recite when the received packet is not the factor packet, distribute the received packet in accordance with a distribution rule based on a remaining band, which is acquired by subtracting, from a maximum available band of the physical link, a usage band of the factor packet in which the physical link is the distribution destination for each of the physical links constituting a link aggregation group, the distribution rule indicating a correspondence between identification information of the packet and the physical link being the distribution destination of the packet (as described in paragraphs [0069] to [0071] of applicant’s specification, filed 07/30/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liao et al. (US 2004/0136379 A1) discloses dynamically adjusting bandwidth allocation for individual flows and distribution rules.
	Licardie et al. (US 2008/0291826 A1) discloses dynamic load balancing in link aggregation groups.
	Fung (US 2011/0090789 A1) discloses QoS-aware dynamic load balancing of packet flows on link aggregation for distributing data packets among physical ports.
	Gale (US 2015/0138986 A1) discloses load balancing/flow distribution over member links of a link aggregation group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461